Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 14,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00004-CV


                PEREGRINE OIL & GAS II, LLC, Appellant

                                       V.

                JAB ENERGY SOLUTIONS II, LLC, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-35327


                         MEMORANDUM OPINION

      Both parties appealed from a judgment signed October 5, 2017. On March 5,
2019, the parties filed a joint motion to dismiss both appeals and release the
supersedeas bond posted on behalf of appellant Peregrine Oil & Gas II, LLC. See
Tex. R. App. P. 42.1. We grant the motion to dismiss.
      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.